Exhibit 10.14

 

AMENDMENT NO. 4 TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 4 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”), dated as of April 16, 2019, is entered into by and between
LiveXLive Media, Inc., a Delaware corporation (the “Company”), and Jerome N.
Gold (the “Executive”). The Company and the Executive shall collectively be
referred to herein as the “Parties”. Capitalized terms used in this Amendment
but not defined herein have the meanings ascribed to them in the Employment
Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Amended and
Restated Employment Agreement, dated as of September 1, 2017, as amended by
Amendment No. 1 to the Amended and Restated Employment Agreement, dated as of
December 14, 2017, Amendment No. 2 to the Amended and Restated Employment
Agreement, dated as of April 27, 2018, and Amendment No. 3 to the Amended and
Restated Employment Agreement, dated as of March 31, 2019 (collectively, the
“Employment Agreement”);

 

WHEREAS, the Parties now desire to amend the Employment Agreement as set forth
herein; and

 

WHEREAS, pursuant to Section 9.1 of the Employment Agreement, the Employment
Agreement may be amended by the Parties pursuant to a written instrument duly
executed by each of the Parties.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants,
agreements and conditions contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound hereby, agree as follows:

 

Section 1. Amendments to the Employment Agreement.

 

(a) Section 5.2 of the Employment Agreement is hereby amended and restated in
its entirety to read as follows:

 

“Public Offering Bonus. In addition to the Base Salary and the Performance Bonus
defined in Section 5.3, the Company shall pay to Executive a cash bonus in an
amount equal to One Hundred Thousand Dollars ($100,000) (the “Public Offering
Bonus”) in a single lump sum payment on the later to occur of: (i) January 1,
2020 and (ii) the date, which shall be on or after March 31, 2019, when a firm
commitment underwritten public offering or a public offering via a placement
agent of securities of the Company pursuant to an effective registration
statement under the Securities Act of 1933, as amended, is consummated.”

 

(b) Except for the amendments expressly set forth in this Section 1, the text of
the Employment Agreement shall remain unchanged and in full force and effect.

 

Section 2. Miscellaneous. The provisions of Sections 8.8 and 9 of the Employment
Agreement are incorporated herein by reference.

 

[Signature page follows]

 



 

 

 

IN WITNESS WHEREOF, the Parties have entered into and signed this Amendment as
of the date and year first above written.

 



  COMPANY:       LiveXLive Media, Inc.         By: /s/ Robert S. Ellin   Name:
Robert S. Ellin   Title: CEO and Chairman         EXECUTIVE:       Jerome N.
Gold       /s/ Jerome N. Gold   (signature)

 

 



 



 

